DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered. 

Election/Restrictions
The status of the claims for this application is as follows.  
Claims 1, 3, 6, 10-12, 15-18, 20-23, 25-27 are currently pending.
Claims 22 and 23 are currently withdrawn.
Claims 2, 4, 5, 7- 9, 13, 14, 19, and 24 were cancelled previously by applicant.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-12, 15-18, 20, 21, and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by EP 2884145 (hereinafter, EP-145).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    402
    572
    media_image1.png
    Greyscale


Re Clm 1: EP-145 discloses a clamping apparatus (see Figs. 1 and 2, the Fig. above, and the entire document) for clamping two items together in use, at least one of the two items having an outer clamping surface configured for being contacted by said clamping apparatus, the clamping apparatus comprising: a clamping member (1) having one or more inwardly-facing, clamping surfaces (the inwardly facing surface of 2) arranged to be brought into contact with an outer surface of at least one of the items being clamped in use, and thermal insulating material (26, and see [0043, 0044, 0046, and 0048-0050], wherein for example, polytetrafluoroethylene, polyetheretherketone, polyphenylene sulfides, or polyethylene terephthalates have thermal insulating properties) provided on the entire inwardly-facing clamping surfaces (26, and see [0043, 0044, 0046, and 0048-0050) of the clamping member.  
Re Clm 10: EP-145 discloses wherein the clamping member has an outwardly-facing surface (the outwardly-facing surface of 2) opposed to the inwardly-facing surface (see above), the clamping apparatus further comprising thermal insulating material  provided on the entire outwardly-facing  surface of the clamping member (see above, 26, and see [0043, 0044, 0046, and 0048-0050], wherein for example, polytetrafluoroethylene, polyetheretherketone, polyphenylene sulfides, or polyethylene terephthalates have thermal insulating properties).  
Re Clm 11: EP-145 discloses wherein the clamping member (1) includes an outer band member (3) and an inner band member (2), the inner band member having an inwardly-facing surface, thermal insulating material being provided on the entire inwardly-facing surface of the inner band member (see above, 26, and see [0043, 0044, 0046, and 0048-0050], wherein for example, polytetrafluoroethylene, polyetheretherketone, polyphenylene sulfides, or polyethylene terephthalates have thermal insulating properties).  
Re Clm 12: EP-145 discloses wherein the inner band member has an outwardly-facing surface (the outwardly-facing surface of 2) opposed to the inwardly-facing surface of the inner band member, and the outer band member (3) has opposed inwardly-facing (the inwardly facing surfaces of 3) and outwardly-facing surfaces (the outwardly-facing surfaces of 3),  thermal insulating material (see above, 26, and see [0043, 0044, 0046, and 0048-0050], wherein for example, polytetrafluoroethylene, polyetheretherketone, polyphenylene sulfides, or polyethylene terephthalates have thermal insulating properties) being provided on at least one of the entire outwardly-facing surface of the inner band member (see above), the entire inwardly-facing surface of the outer band member (see above), and the entire outwardly-facing surface of the outer band member (see above).  
Re Clm 15: EP-145 discloses at least one of a V-clamp, a ring clamp, a band clamp, a G-coupling, a slip joint and a flange (see Figs. 1 and 2).  
Re Clm 16: EP-145 discloses wherein the inwardly-facing surface of the clamping member and/or the outer surface of the at least one item is profiled (see Figs. 1 and 2).  
Re Clm 17: EP-145 discloses wherein the at least one clamping member, an outer band member and/or an inner band member or inner band member segments is annular in form (see Figs. 1 and 2).  
As for Clm 18: the clamping member of EP-145 is made to or is capable of being movable between a clamped position, wherein the clamping member can clamp two items together in use, and an unclamped position, wherein the two or more items can be located with and/or removed from the clamping apparatus in use; and wherein adjustment means (8, 9, and 10) are provided for allowing clamping member to be moved between the clamped and unclamped positions in use.  
Re Clm 20: EP-145 discloses wherein the adjustment means includes any or any combination of one or more trunnions, threaded trunnions, nuts, bolts, threaded screws, clips, or inter-engaging members (see Fig. 1).  
Re Clm 21: EP-145 discloses wherein sealing means are provided with the clamping apparatus.  
Re Clm 25: EP-145 discloses a clamping apparatus (see Figs. 1 and 2, the Fig. above, and the entire document) for clamping together a first item having a first outer surface, and a second item having a second outer surface, the clamping apparatus comprising: a clamping member (1) including first (21 of 2) and second (22 of 2) inwardly-facing contact surfaces, the clamping member (1) being movable between an unclamped position and a clamped position (the clamping member is made to or is capable of being movable between an unclamped position and a clamped position), the clamping member in the clamped position having the first inwardly-facing contact surface positioned adjacent (adjacent being defined as near and adjacent does not require contact) the first outer surface (15) and the second, inwardly-facing contact surface positioned adjacent (adjacent being defined as near and adjacent does not require contact the second outer surface (14); and thermal insulating material (see above, 26, and see [0043, 0044, 0046, and 0048-0050], wherein for example, polytetrafluoroethylene, polyetheretherketone, polyphenylene sulfides, or polyethylene terephthalates have thermal insulating properties) positioned between the first inwardly-facing contact surface and the first outer surface and between the second, inwardly-facing contact surface and the second outer surface (see above), the first and second inwardly-facing surfaces being brought into indirect contact with the first and second outer surfaces (see above, 26, and see [0043, 0044, 0046, and 0048-0050]), respectively, the thermal insulating material(s) forming a continuous layer between the entirety of the first and second inwardly-facing contact surfaces that are brought into indirect contact in the clamped position (see above, 26, and see [0043, 0044, 0046, and 0048-0050]), whereby the clamping member in the clamped position holds the first and second items together in use with the thermal insulating material thermally insulating the entire first and second inwardly-facing contact surfaces of the clamping member from each of the first and second items (see above, 26, and see [0043, 0044, 0046, and 0048-0050], wherein for example, polytetrafluoroethylene, polyetheretherketone, polyphenylene sulfides, or polyethylene terephthalates have thermal insulating properties).  
Re Clm 26: EP-145 discloses that the clamping member comprises an inner band (2) and an outer band (3).  
Re Clm 27: EP-145 discloses that the clamping member, the outer band member, and/or the inner band member is annular shaped in form and is adapted to hold together two conduits (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2884145 (hereinafter, EP-145) as applied to claims 1, 10-12, 15-18, 20, 21, and 25-27 above.

Re Clm 3: EP-145 discloses wherein the thermal insulating material.
EP-145 fails to disclose that the thermal insulating material of EP-145 is selected from the group consisting of:  any material or any combination of materials that provides a thermal insulating effect at temperatures equal to or greater than 500°C, any material or any combination of materials that allows heat transfer across the same of less than 5W/mK, zirconium oxide, zirconium ceramic, and combinations thereof.
Zirconia-based heat insulating material (note that zirconia is also known as zirconium oxide (ZrO2)) or zirconium ceramic). Zirconia-based heat insulating material(s) are resistance to thermal shock, relative high temperatures, have a high strength at room temperature, and can aid in reducing friction.  Accordingly, such a heat insulating material could be used to protect a base material or structure from unwanted heat, thermal shock, or aid in reducing friction between components, alternatively, such a material would yield the same predictable result of preventing an unwanted thermal transfer from one location to another by insulating against thermal transfer.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of EP-145, to have had the thermal insulating material of EP-145 is selected from the group consisting of:  any material or any combination of materials that provides a thermal insulating effect at temperatures equal to or greater than 500°C, any material or any combination of materials that allows heat transfer across the same of less than 5W/mK, zirconium oxide, zirconium ceramic, and combinations thereof, in this instant case Zirconia-based material (note that zirconia is also known as zirconium oxide (ZrO2)) or zirconium ceramic), for the purpose of providing a means to protect a base material or structure from unwanted heat, thermal shock, or aid in reducing friction between components, alternatively, such a material would yield the same predictable result of preventing an unwanted thermal transfer from one location to another by insulating against thermal transfer.
Re Clm 6: EP-145 discloses the thermal insulating means is provided at a thickness (see Fig. 1) 
EP-145 fails to disclose between 0.3mm-0.5mm.
The thickness of a material can increase the life of the material, the structural integrity of the material, the strength of the material, and the heat resistance of the material, for the purpose improving the properties of the structure by increasing the life of the structure, the structural integrity of the structure, the strength of the material and structure, and the heat resistance of the structure, alternatively, enhancing the thickness of  material to have said thickness in a desired range would yield the same predictable result of insulating mating structures.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of EP-145, to have had between 0.3mm-0.5mm, as taught by “B”, for the purpose improving the properties of the structure by increasing the life of the structure, the structural integrity of the structure, the strength of the material and structure, and the heat resistance of the structure, alternatively, enhancing the thickness of  material to have said thickness in a desired range would yield the same predictable result of insulating mating structures, and it is noted that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant’s arguments with have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection.
All claims not argued or specifically argued will stand or fall with the claim from which they depend.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
06/29/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679